Citation Nr: 1807212	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial rating of 10 percent, effective September 30, 2009.  An August 2011 Decision Review Officer (DRO) decision increased the Veteran's rating to 30 percent, effective September 30, 2009.

In August 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


REMAND

The Veteran last underwent VA examination to assess the severity of his PTSD in November 2009.  During the November 2009 VA examination, the Veteran reported a good relationship with his wife, social relationships and interactions at church, activities and leisurely pursuits including camping, approximately six hours of sleep per night, and full-time work as a mechanic.  At the time of the August 2017 Board hearing, the Veteran reported a strained relationship with his wife, not enjoying social interactions like church, finding activities like camping more stressful, sleeping three to four hours per night, and reduced work hours as a mechanic.  In an August 2017 letter, the Veteran's VA psychologist also indicated that the Veteran's PTSD symptoms have increased in severity.  In light of these indications of worsening, remand is appropriate for a new VA examination to address the current severity of the Veteran's PTSD.  

In addition, remand is appropriate to obtain outstanding VA treatment records.  The Veteran's claims file contains VA treatment records up to April 2014.  However, in an August 2017 letter, the Veteran's VA psychologist indicated that the Veteran continues to receive regular individual treatment as well as weekly PTSD support group treatment.  Such records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, including VA treatment records dated from April 2014 to the present.

2.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his PTSD.  

In particular, the examiner should comment upon what effect, if any, the Veteran's PTSD has on his ability to work.

The Veteran's file must be reviewed by the VA examiner. 

3.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




